DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Para. [0118] of the specification discloses “The power source may be configured with a means for adjusting an offset current. Such means may include a user interface”. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding limitations recited in claims 1-17 and 20-21, which are directed to a manner of operating the disclosed device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-16, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the recited “plurality of arrays of flow diverters and electrodes” (see: lines 18-21) each include the structural particulars of the previously recited “a plurality of flow diverters” and “at least one electrode”.  For purposes of Examination, the limitation has been interpreted as being directed towards a distinct structural feature, which does not import the previously recited limitations directed towards related structures.
Claims 2-4 depend from claim 1.
Regarding claims 5 and 6, it is unclear if “said electrodes” is directed towards the previously recited “at least one electrode” and “at least a second electrode”; or if it is directed towards all of the electrodes, including the “electrodes” which are oriented in an alternating fashion.
Claims 7-10 depend from claim 1.
Regarding claims 11, 13, 14, and 20, it is unclear if “said flow diverters” is directed towards the previously recited “plurality of flow diverters”; the previously recited “plurality of arrays of flow diverters”; or if it is directed towards all of the flow diverters, including the “plurality of arrays of flow diverters” which are oriented in an alternating fashion.
Claims 15-16 and 21 depend from claim 1.
Appropriate corrections are required.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-16, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hur et al. (US 2015/0044750 A1).
Regarding claim 1, Hur discloses a microfluidic device for introducing exogenous material into a cell (Fig. 1), comprising:
a substrate ([0025], see: system 100 may be an on-chip microscale electroporation system) including at least one flow channel, said at least one flow channel having opposed sidewalls (see: first channel 120, second channel 125), a width from one of said sidewalls to the other of said sidewalls (see: axis which extends perpendicular from the axis which extends from inlets 105 to outlet 143), (see: axis which extends from inlets 105 to outlet 143);
a plurality of flow diverters (see: trap 135, 136) oriented in an array along a common axis across the width and perpendicular to a flow direction of said at least one flow channel (see: each pair of traps extend across the width of either the first channel 120 or second channel 125), said flow diverters being oriented within said at least one flow channel to cause an unsteady flow along a downstream portion of the length of the at least one flow channel to temporarily permeabilize a membrane of the cell (see: vortexes 145, 146 formed by traps 135, 136 respectively), each flow diverter having a maximum width, the maximum width of each flow diverter being greater than a gap between each flow diverter in the array along the width of the flow channel (see: each of the traps 135, 136, has a linear dimension which extends along the width of either the first channel 120 or second channel 125, the linear dimension being greater than distance between the traps), said plurality of flow diverters being in an arrangement configured to induce the unsteady flow (see: vortexes 145, 146 formed by traps 135, 136 respectively); and
at least one electrode positioned downstream of said flow diverters (see: plurality of electrodes 160, 161, 162), said at least one electrode being configured to emit an electric field to facilitate introduction of the exogenous material into the cell while the membrane is permeabilized ([0019], see: electrodes 160, 161, 162 are used to create an electric field across the traps, and cause the molecules of interest to transfer the molecules into the cells), further including a plurality of arrays of flow diverters and electrodes, said arrays and electrodes being oriented in an alternating (see: plurality of traps located downstream of the channels, which look like a square wave, wherein each square wave shape is analogous to a flow diverter, arranged in an alternating sequence with the electrodes).
Regarding claim 2, Hur further discloses the at least one electrode is formed as part of the substrate ([0025], see: system 100 may be an on-chip microscale electroporation system).
Regarding claim 3, Hur further discloses the at least one flow-2-Application No. 16/458,019 Amendment After Final dated May 19, 2021Reply to Final Office Action of February 25, 2021channel is an enclosed flow channel (Fig. 1, see: first channel 120, second channel 125), the at least one electrode being positioned in a floor and/or ceiling of the enclosed flow channel (Fig. 2, see: electrode 200).
Regarding claim 4, Hur further discloses the at least one electrode is configured to surround the at least one flow channel (Fig. 1, see: electrodes 160, 161, 162, 182, 183, form a perimeter around the plurality of traps and flow channels).
Regarding claim 5, Hur further discloses at least a second electrode, said electrodes being oriented in a series configuration (Fig. 1, see: electrodes 182, 183).
Regarding claim 6, Hur further discloses at least a second electrode, said electrodes being oriented in a parallel configuration (Fig. 1, see: electrodes 160, 161, 162).
Regarding claim 7, Hur further discloses a power source configured to energize said at least one electrode (Fig. 1, see: pulse generator 180).
 said power source includes a means for adjusting an offset current ([0020], see: magnitude and duration of applied pulses may be varied).
Regarding claim 9, Hur further discloses said power source is a DC generator ([0020], see: pulse generator 180, which is fully capable of providing a DC signal).
Regarding claim 10, Hur further discloses said power source is an AC generator ([0020], see: pulse generator 180, which is fully capable of providing an AC signal).
Regarding claim 12, Hur discloses a microfluidic device for introducing exogenous material into a cell (Fig. 1), comprising:
a substrate ([0025], see: system 100 may be an on-chip microscale electroporation system) including at least one flow channel, said at least one flow channel having opposed sidewalls (see: first channel 120), a width from one of said sidewalls to the other of said sidewalls (see: axis which extends perpendicular from the axis which extends from inlets 105 to outlet 143), and a length perpendicular to the width (see: axis which extends from inlets 105 to outlet 143);
a plurality of flow diverters (see: trap 135, 136) oriented in an array along a common axis across the width and perpendicular to a flow direction of said at least one flow channel  (see: each pair of traps extend across the width of either the first channel 120 or second channel 125), said flow diverters being oriented within said at least one flow channel to cause an unsteady flow along a downstream portion of the length of the at least one flow channel to temporarily permeabilize a membrane of the cell (see: vortexes 145, 146 formed by traps 135, 136 respectively), each flow (see: each of the traps 135, 136, has a linear dimension which extends along the width of either the first channel 120 or second channel 125, the linear dimension being greater than distance between the traps), said plurality of flow diverters being in an arrangement configured -3-Application No. 16/458,019Amendment After Final dated May 19, 2021Reply to Final Office Action of February 25, 2021to induce the unsteady flow (see: vortexes 145, 146 formed by traps 135, 136 respectively);
at least one electrode positioned downstream of said flow diverters (see: plurality of electrodes 160, 161, 162), said at least one electrode being configured to emit an electric field to facilitate introduction of the exogenous material into the cell while the membrane is permeabilized ([0019], see: electrodes 160, 161, 162 are used to create an electric field across the traps, and cause the molecules of interest to transfer the molecules into the cells); and
at least one parallel flow channel  (see: second channel 125), a portion of said at least one electrode residing in a sidewall separating the at least one parallel flow channels (see: electrodes 161, 183).
Regarding claim 13, Hur further discloses said at least one electrode is configured to emit the electric field overlapping a zone of unsteady flow downstream of said flow diverters (Fig. 1, see: plurality of traps located downstream of the channels, which look like a square wave, wherein each square wave shape is analogous to a flow diverter, arranged in an alternating sequence with the electrodes).
(Fig. 1, see: each of the traps 135, 136, has a maximum linear dimension which extends along the width of either the first channel 120 or second channel 125, the linear dimension being greater than distance between the traps).
Regarding claim 15, Hur further discloses one of said at least one electrode is an anode (see: electrodes 160, 162, 182).
Regarding claim 16, Hur further discloses one of said at least one electrode is a cathode (see: electrodes 161, 183).
Regarding claim 20, Hur further discloses said flow diverters being oriented within said at least one flow channel to cause vortex shedding along a downstream portion of the length of the at least one flow channel to temporarily permeabilize a membrane of the cell (Fig. 1, see: plurality of traps located downstream of the channels, which look like a square wave, wherein each square wave shape is analogous to a flow diverter, arranged in an alternating sequence with the electrodes).
Regarding claim 21, Hur further discloses said at least one electrode is configured to emit an electrophoretic field ([0019], see: electrodes 160, 161, 162 are used to create an electric field across the traps, and cause the molecules of interest to transfer the molecules into the cells).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hur et al. (US 2015/0044750 A1), in view of Lin et al. (Mixing enhancement of the passive microfluidic mixer with J-shaped baffles in the tee channel).
Regarding claim 11, Hur does not explicitly disclose each flow diverter being a plurality of posts.
Lin teaches an analogous microfluidic device comprising a plurality of J-shaped baffles (Fig. 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to substitute one vortex creating microfluidic control microstructures (microfluidic trap disclosed by Hur) for another (J-shaped baffles in a tee micromixer disclosed by Lin), in the device disclosed by Hur, as taught by Lin, to provide for an improved mixing percentage (Lin: pg. 220/5 Conclusion).  Additionally it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.